Citation Nr: 1507666	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for restless leg syndrome.

7.  Entitlement to service connection for fibromyalgia, to include as due to exposure to herbicides.

8.  Entitlement to a compensable rating for bilateral hearing loss.
9.  Entitlement to a rating in excess of 10 percent for depression.

10. Entitlement to a rating in excess of 10 percent for tinnitus.

11. Entitlement to an effective date prior to May 21, 2010 for the grant of service connection for bilateral hearing loss.

12. Entitlement to an effective date prior to May 21, 2010 for the grant of service connection for depression.

13. Entitlement to an effective date prior to May 21, 2010 for the grant of service connection tinnitus.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a respiratory disability, sleep apnea, and PTSD, and entitlement to ratings in excess of 10 percent, each, for depression and tinnitus, and to an effective date prior to May 21, 2010 for the grants of service connection for bilateral hearing loss, depression and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a heart disease disability.

2.  The Veteran's hypertension was initially manifested many years after, and is not shown to be related to, his service.

3.  The Veteran is not shown to have a restless leg syndrome disability.

4.  The Veteran is not shown to have fibromyalgia.

5.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in either ear.  


CONCLUSIONS OF LAW

1.  Service connection for a heart disease disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2014).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2014).

3.  Service connection for restless leg syndrome disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code (Code) 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in July 2010 VA notified the Veteran of the information needed to substantiate and complete his claims, to include what information and evidence he was responsible for providing and what evidence VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  

Inasmuch as the February 2011 rating decision granted service connection for hearing loss and assigned a disability rating and an effective date for the award, statutory notice had served its purpose and its application was no longer necessary. An October 2012 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  Social Security Administration records have been secured.  The Veteran has not been afforded VA examinations with respect to the claims for service connection for hypertension, restless leg syndrome, and fibromyalgia.  With respect to such claims, examination for the purpose of obtaining a nexus opinion is not needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, but contains competent evidence of a disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, even the low threshold standard for determining when an examination medical opinion is necessary is not met.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  A disability first diagnosed after discharge may nonetheless be service connected if the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic disabilities (including heart disease and hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for heart disease and hypertension).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's DD Form-214 reflects that he served in Vietnam, during the Vietnam Era.  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

If a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of the listed diseases (to include ischemic heart disease) considered associated with exposure to certain herbicide agents [to include Agent Orange], such disease shall be considered to have been incurred in or aggravated by service, notwithstanding that there is no evidence of such disease during the period of such service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that there must be a current disability is satisfied when a claimant is shown to have the disability at the time the claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence in the record.  Although the Board has a requirement to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Heart Disease Disability, Including as Secondary to Exposure to Herbicides

The Veteran claims he has a heart disease which was incurred in service.  His DD Form-214 reflects that he served in Vietnam, from June 1967 to January 1968.  Based on such service, under 38 U.S.C.A. § 1116 (outlined above) he is presumed to have been exposed to herbicides/Agent Orange in service.  And if he is shown to have ischemic heart disease, he is entitled to have it service-connected on a presumptive basis (as due to the exposure to herbicides).  
Ischemic heart disease includes "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  It does not include hypertension or peripheral manifestations of atherosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(3), and note 2, following.  

The Veteran's STRs are silent for complaints, treatment or diagnosis of a heart disease.  Postservice VA treatment records from October 2002 to February 2013 do not show any complaints, treatment or diagnosis of a heart disease.  

On December 2010 VA ischemic heart disease examination, the Veteran denied any treatment for heart disease in the prior 12 months.  He tended to all activities of daily living independently.  He has a 50-year history of smoking one pack daily.  The examiner noted that the Veteran did not have a diagnosis of ischemic heart disease.  He did not have a history of myocardial infarction, coronary artery bypass surgery, heart transplant, cardiac pacemaker, AICD [automatic implantable cardioverter/defibrillator] placement or congestive heart failure.  .

Accordingly, the record does not show that the Veteran currently has a heart disability.  Congress has specifically limited entitlement to service-connection to those instances where a disease or injury in service resulted in a chronic [currently shown] disability.  Brammer, 3 Vet. App. 223.  In the absence of competent evidence that the Veteran has a heart disability, the threshold requirement for establishing service connection (evidence of a current disability) is not met. Service connection for a heart disease disability is not warranted.  

Hypertension

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).

The Veteran's STRs show that on August 1965 pre-induction examination and August 1966 service entrance (active duty, Reserves) examination his heart and vascular system were normal on clinical evaluation.  The STRs are silent for complaints or findings pertaining to elevated blood pressure.  On July 1968 service separation examination , his heart and vascular system were normal on clinical evaluation; his blood pressure was 124/78.  

The earliest postservice medical evidence of hypertension in the record consists of an October 2002 VA "PC" new patient clinic report, which notes an assessment of hypertension, and that the Veteran takes 4 different blood pressure medications.  This is more than 34 years following the Veteran's discharge from service.  VA outpatient treatment reports of record (October 2002 to February 2013) show diagnoses of and treatment for hypertension.  None of the clinical evidence links the hypertension to the Veteran's service. 

The matter of a nexus between current hypertension and remote service is, in the absence of any evidence of a continuity of symptoms during the intervening period, a medical question beyond the scope of lay observation/common knowledge.  The Veteran's lay assertions that his hypertension is related to service are not competent evidence.  Hypertension is not a disability capable of lay observation; its presence is established by diagnostic measurements.  The Veteran is a layperson with no medical training; does not cite to any medical texts or treatises that support his theory of causation; has not submitted any supporting medical opinion; and does not offer any explanation of rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that the Veteran's hypertension became manifest many years after, and is not shown to be related to, his service.  The preponderance of the evidence is against the claim of service connection for hypertension; accordingly the appeal in this matter must be denied.

Restless Leg Syndrome

The Veteran's STRs show he reported a history of leg cramps on his August 1966 entrance examination.  Later STRs, including his service separation examination report, do not show any complaints, treatment, or diagnosis of restless leg syndrome.  

In an October 2002 VA new patient clinic report, shows the Veteran complained of having constant pain in both legs.  There was no diagnosis associated with the legs.  
VA outpatient treatment records dated from October 2002 to February 2013 do not show any complaints, treatment or diagnosis of restless leg syndrome/legs disorder.

There is no medical evidence of record that the Veteran's reported history of leg cramps in service and his postservice complaints of leg pain resulted in a leg disability.  Without a diagnosis of disability due to injury or disease in service, VA is not authorized to award compensation for symptoms.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer, 3 Vet. App. 223.  As the preponderance of the evidence is against a finding that the Veteran has restless leg syndrome, he has not presented a valid claim of service connection for such disability.  Accordingly, service connection for restless leg syndrome is not warranted.

Fibromyalgia, Including as Secondary to Exposure to Herbicides

As noted, the Veteran served in Vietnam (and is presumed to have been exposed to Agent Orange/herbicides.  Fibromyalgia is not listed among the diseases enumerated under C.F.R. § 3.309(e) (as a disease associated with exposure to herbicides).  In that regard, the Board notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this instance.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Nevertheless, even if a Veteran is found to not be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee, 34 F.3d 1039.

The Veteran's STRs are silent for any complaints, treatment or diagnosis of fibromyalgia.  Postservice VA treatment records do not show treatment or diagnosis of fibromyalgia.  

Furthermore, the record does not show that the Veteran currently has fibromyalgia.  As was noted above, Congress has specifically limited entitlement to service-connection to those instances where a disease or injury in service resulted in a current chronic disability.  Brammer, 3 Vet. App. 223.  In the absence of any competent evidence that the Veteran has fibromyalgia, service connection for such disability is not warranted.  

Increased Rating - Bilateral Hearing Loss

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz , divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

On December 2010 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
20
35
60
35
LEFT
25
30
45
60
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Audiological test results showed bilateral sensorineural hearing loss normal to moderately severe.  The right ear was within normal limits through 2000 Hertz, sloping to a mild sensorineural loss at 3000 Hertz and a moderately severe to severe sensorineural loss from 4000 to 8000 Hertz with excellent word identification skills.  The left ear was within normal limits through 1000 Hertz, mild to moderate sensorineural loss at 2000 and 3000 Hertz and a moderately severe sensorineural loss from 4000 to 8000 Hertz with excellent word identification skills.  The diagnosis was hearing within normal limits sloping to a moderately severe sensorineural loss.  The examiner noted that bilateral hearing loss had no significant effect on the Veteran's occupation or on his usual daily activities.

SSA records received in January 2012 and VA outpatient treatment reports (April 2011 to September 2012) do not contain any evidence suggesting that the Veteran's bilateral hearing loss has increased in severity.

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Applying 38 C.F.R. § 4.85 Table VI to the findings on December 2010 VA audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the December 2010 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupation and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board notes that the testing revealed the Veteran has excellent word identification capability bilaterally; he did not report any specific functional impairment due to the hearing loss.  The record does not include any further audiometry suitable for rating purposes.

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, there is no evidence (or allegation) that the Veteran's bilateral hearing loss renders him unemployable.  He has been retired since 2002, after working in automobile repair.  The December 2010 VA examiner noted there was no significant effect on his occupation from the hearing loss.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss; therefore, the benefit of the doubt doctrine does not apply.   See 38 C.F.R. § 4.3.  


ORDER

The appeal seeking service connection for a heart disease disability is denied.

The appeal seeking service connection for hypertension is denied.

The appeal seeking service connection for restless leg syndrome is denied

The appeal seeking service connection for fibromyalgia is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is required to satisfy VA's duty to assist the Veteran.

Service Connection for a Respiratory Disability, to Include as due to Exposure to Herbicides.

An October 2004 private treatment report notes the Veteran had not had any recent treatment for respiratory complaints, but was treated for a respiratory problem at Columbia Garden Park Hospital in 2000.  As he has identified treatment by a private provider he considers relevant, records of the treatment must be sought.  

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not received within a year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  


Sleep Apnea

The Veteran's STRs show he reported a history of frequent trouble sleeping on his August 1966 entrance examination.  Subsequent STRs, including his service separation examination, contain no mention of complaints, treatment, or diagnosis of a sleep disorder.  

A May 2006 VA primary care clinic record notes the Veteran presented for follow-up for daytime tiredness.  His wife reported that he snores and stops breathing at night.  He requested a sleep study.  He was sent for a consult for a sleep study.  A June 2007 VA primary care clinic record notes that the Veteran reported that a sleep study was done and he was issued a nasal plug machine.  The impression, in pertinent part, was tiredness.  The sleep study cited by the Veteran is not in the current record before the board.  As it is pertinent evidence, it must be sought

PTSD

The February 2011 rating decision on appeal denied the Veteran service connection for PTSD on the basis that he was not shown to have a diagnosis of such mental disorder.  In May 2005 he had a positive PTSD screen (by VA), and was referred to a mental health clinic.  On December 2010 VA PTSD examination the Veteran reported that his military occupational specialty was equipment repairman.  He described duties that implied combat-like situations (in, or in the vicinity of, Da Nang in 1967-1968).  He reported witnessing the deaths and injuries of United States military personnel, as well as enemy combatants and civilians.  The examiner noted that the Veteran reported symptoms of PTSD but did not meet the criteria for a diagnosis of PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran's DD Form 214 does not reflect that he engaged in combat, and he did not respond to the July 2010 VCAA notice letter asking him to provide specific details of alleged combat related incidents underlying his claimed PTSD.  Therefore, VA could not corroborate his accounts; his lay accounts, alone, are insufficient to establish the occurrence of the alleged stressors; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As the Veteran's accounts appear to be raising a theory of entitlement that he has PTSD based on a fear of hostile action, another psychiatric evaluation that adequately addresses that theory of entitlement is necessary.

Manlincon Issues

The Veteran timely filed a notice of disagreement (NOD) (in a letter dated July 5, 2011) initiating an appeal in the issues addressed on the merits and those discussed above in the remand.  Subsequently another NOD was timely (on July 22, 2011) received (from the Veteran's Congressman, with the NOD signed by the Veteran).  The latter NOD noted, in pertinent part, "I disagree with all adverse determinations set for in these decision(s).  If any claim was granted an initial or increased rating, I also wish to appeal that claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE."  The AOJ has not issued a SOC addressing the issues of entitlement to ratings in excess of 10 percent, each, for depression and tinnitus and to an effective date earlier than May 21, 2010 for the grants of service connection for bilateral hearing loss, depression and tinnitus.  A remand for such action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, these claims are not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following:

1.  The Veteran must be asked to provide identifying information and releases for the complete treatment records from all providers of private treatment he has received for the claimed respiratory disorder (specifically records of such treatment at Columbia Garden Park Hospital in 2000 and of the sleep study that was conducted).  The Veteran should indicate whether the sleep study was by VA or by a private provider.  The AOJ should secure complete clinical records from each provider identified.  If any private records identified (which the Veteran authorized VA to obtain) are not received pursuant to VA's request, he should be advised that ultimately it is his responsibility to ensure that private treatment records are received.  If (and only if) he cooperates with the request for identifying information and releases above, the AOJ should proceed to arrange for all follow-up development, to include a VA examination (for a nexus opinion with rationale), if indicated.

2.  The AOJ should make a formal determination for the record whether the circumstances of the Veteran's service were consistent with a fear of hostile action/terrorist activity.

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychiatrist/psychologist to determine whether he has a diagnosis of PTSD based on a fear of hostile military or terrorist activity.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be advised of the AOJ's determination regarding the circumstances of the Veteran's service, i.e., if consistent with an allegation of fear of hostile action.  Based on a review of the record and interview and examination of the Veteran, and considering 38 C.F.R. § 3.304(f)(3), the examiner should provide an opinion that responds to the following:

Does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD based on a fear of hostile action/terrorist activity in service?  If the response is no, the rationale must include an explanation of what requirement(s)for such diagnosis is/are not met..  

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remanded claims discussed above.   If any remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond.  The case should be returned to the Board (upon completion of the further action ordered below).
5.  The RO should issue an appropriate SOC in the matters of entitlement to ratings in excess of 10 percent, each, for depression and tinnitus and to an effective date earlier than May 21, 2010 for the grants of service connection for bilateral hearing loss, depression and tinnitus.  The Veteran should be advised of the time limit for filing a substantive appeal.  If the appeal is timely perfected, these matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


